                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for U.S. Bank, N.A., as Trustee for the
                                                                 Holders of the CSFB Mortgage Securities Corp.,
                                                             8   Adjustable Rate Mortgage Trust 2005-8,
                                                                 Adjustable Rate Mortgage-Backed Pass-Through
                                                             9   Certificates Series 2005-8
                                                            10                               UNITED STATES DISTRICT COURT
                                                                                                  DISTRICT OF NEVADA
                                                            11
                                                                   U.S. BANK, NATIONAL ASSOCIATION, AS               Case No.: 2:15-cv-01463-RCJ-GWF
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            12
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                   TRUSTEE FOR THE HOLDERS OF THE
                                                                   CSFB MORTGAGE SECURITIES CORP.,
                                                            13
                      LAS VEGAS, NEVADA 89134




                                                                   ADJUSTABLE RATE MORTGAGE TRUST                    STIPULATED PROTECTIVE ORDER
                                                                   2005-8, ADJUSTABLE RATE MORTGAGE–
AKERMAN LLP




                                                            14     BACKED PASS-THROUGH CERTIFICATES,
                                                                   SERIES 2005-8,
                                                            15
                                                                                               Plaintiff,
                                                            16     vs.
                                                            17     COUNTRYSIDE             HOMEOWNERS
                                                                   ASSOCIATION; K K REAL ESTATE
                                                            18     INVESTMENT    FUND,        LLC; DOE
                                                                   INDIVIDUALS I-X, inclusive, and ROE
                                                            19     CORPORATIONS I-X, inclusive,
                                                            20                                 Defendants.
                                                            21     K K REAL ESTATE INVESTMENT FUND,
                                                                   LLC
                                                            22
                                                                                         Counter-Claimant,
                                                            23     vs.
                                                            24     U.S. BANK, NATIONAL ASSOCIATION, AS
                                                                   TRUSTEE FOR THE HOLDERS OF THE
                                                            25     CSFB MORTGAGE SECURITIES CORP.,
                                                                   ADJUSTABLE RATE MORTGAGE TRUST
                                                            26     2005-8, ADJUSTABLE RATE MORTGAGE–
                                                                   BACKED PASS-THROUGH CERTIFICATES,
                                                            27     SERIES 2005-8
                                                            28                           Counter-Defendant.

                                                                 49220113;1
                                                             1                Plaintiff and counter-defendant U.S. Bank National Association, as Trustee for the Holders of

                                                             2   the CSFB Mortgage Securities Corp., Adjustable Rate Mortgage Trust 2005-8, Adjustable Rate

                                                             3   Mortgage-Backed Pass-Through Certificates, Series 2005-8, defendant Countryside Homeowners

                                                             4   Association and, defendant and counter-claimant KK Real Estate Investment Fund, LLC, and Trust

                                                             5   stipulate to the following Protective Order:

                                                             6                To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                             7   confidentiality, adequately protect material claimed to be confidential, and ensure protection is

                                                             8   afforded only to material so designated, it is, pursuant to the Court's authority under Rule 26(c),

                                                             9   ORDERED this Protective Order shall govern the disclosure, handling and disposition of documents

                                                            10   in this litigation as follows:

                                                            11                1.     Application.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                1.1    This Protective Order shall govern any document, information or other material that is
                      LAS VEGAS, NEVADA 89134




                                                            13   designated as containing "Confidential Information" as defined herein, and is produced in connection
AKERMAN LLP




                                                            14   with this litigation by any person or entity (the "producing party"), whether in response to a discovery

                                                            15   request, subpoena or otherwise, to any other person or entity (the "receiving party") regardless of

                                                            16   whether the person or entity producing or receiving such information is a party to this litigation.

                                                            17                2.     Definitions.

                                                            18                2.1    Confidential Information. "Confidential Information" shall mean and include, without

                                                            19   limitation, any non-public information that concerns or relates to the following areas: confidential

                                                            20   proprietary information, trade secrets, practices and procedures, personal financial information,

                                                            21   commercial, financial, pricing, budgeting, and/or accounting information, information about existing

                                                            22   and potential customers, marketing studies, performance projections, business strategies, decisions

                                                            23   and/or negotiations, personnel compensation, evaluations and other employment information, and

                                                            24   confidential proprietary information about affiliates, parents, subsidiaries and third-parties with whom

                                                            25   the parties to this action have or have had business relationships.

                                                            26                2.2    Documents. As used herein, the term "documents" includes all writings, records, files,

                                                            27   drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs, electronic

                                                            28   messages, other data compilations from which information can be obtained and other tangible things

                                                                 49220113;1
                                                             1   subject to production under the Federal Rules of Civil Procedure.

                                                             2   3.           Initial Designation.

                                                             3                3.1    Good Faith Claims. Claims of confidentiality will be made with respect to documents,

                                                             4   other tangible things and information that the asserting party has a good faith belief are within the

                                                             5   definition set forth in subparagraph 2.1 of this Protective Order. Objections to such claims made

                                                             6   pursuant to paragraph 5, below shall also be made only in good faith.

                                                             7                3.2    Produced Documents. A party producing documents that it believes constitute or

                                                             8   contain Confidential Information shall state that the material is being produced under this Protective

                                                             9   Order by describing the documents or materials to be treated as confidential in writing, by page or

                                                            10   bates number wherever possible and/or shall produce copies bearing a label that contains or includes

                                                            11   language substantially identical to the following:
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   CONFIDENTIAL
                      LAS VEGAS, NEVADA 89134




                                                            13                This label shall be affixed in a manner that does not obliterate or obscure the contents of the
AKERMAN LLP




                                                            14   copies. If any person or party makes copies of documents designated as containing Confidential

                                                            15   Information, the copying person or party shall mark each such copy as containing Confidential

                                                            16   Information in the same form as the Confidentiality notice on the original document.

                                                            17                A party producing documents that are stored on electronic, magnetic, optical or other non-

                                                            18   paper media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage

                                                            19   devices") shall designate the data storage device as containing Confidential Information, by affixing a

                                                            20   label or stamp to the data storage device in the manner described above at the time copies of such data

                                                            21   storage devices are produced. If the receiving party or other persons or entities to whom disclosure is

                                                            22   authorized pursuant to subparagraph 7.1 make a copy of any data storage device designated by the

                                                            23   producing party as containing Confidential Information, the receiving party or other authorized person

                                                            24   shall mark each such copy as containing Confidential Information in the same form as the

                                                            25   confidentiality notice on the original data storage device produced. If the receiving party or other

                                                            26   authorized person prints out or otherwise makes copies of the documents or information stored on such

                                                            27   data storage device, the receiving party or other authorized person shall mark each page so copied with

                                                            28   the label or stamp specified in subparagraph 3.2.

                                                                 49220113;1
                                                             1                3.3   Interrogatory Answers. If a party answering an interrogatory or other discovery demand

                                                             2   believes that its answer contains Confidential Information, it shall state so in the interrogatory

                                                             3   response, and that portion of the response will be entitled to the protections of this order.

                                                             4                3.4   Inspection of Documents. In the event a party elects to produce files and records for

                                                             5   inspection and the requesting party elects to inspect them, no designation of Confidential Information

                                                             6   needs to be made in advance of the inspection. For purposes of such inspection, all material produced

                                                             7   shall be considered as Confidential Information. If the inspecting party selects specified documents to

                                                             8   be copied, the producing party shall designate Confidential Information in accordance with

                                                             9   subparagraph 3.2 at the time the copies are produced.

                                                            10                3.5   Deposition Transcripts. The party asserting confidentiality shall state on the record the

                                                            11   portions it deems confidential. The failure to designate testimony on the record as confidential shall
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   be a waiver unless the designating party notifies all other parties and files a motion to designate the
                      LAS VEGAS, NEVADA 89134




                                                            13   testimony as confidential within 5 days of the notification.
AKERMAN LLP




                                                            14                3.6   Inadvertent Failure to Designate. Inadvertent failure to identify documents or things as

                                                            15   "Confidential" pursuant to this Protective Order shall not constitute a waiver of any otherwise valid

                                                            16   claim for protection, provided that the provisions of this paragraph are satisfied. If the designating

                                                            17   party discovers that information should have but was not designated "Confidential" or if the

                                                            18   designating party receives notice that would enable the designated party to learn that it has disclosed

                                                            19   such information, the designating party must immediately notify all other parties. in such event, within

                                                            20   thirty (30) days of notifying all other parties, the designating parties must also provide copies of the

                                                            21   "Confidential" information designated in accordance with this Protective Order. After receipt of such

                                                            22   re-designated information, the "Confidential" information shall be treated as required by this

                                                            23   Protective Order, and the receiving party(ies) shall promptly, and in no event more than fourteen (14)

                                                            24   calendar days from the receipt of the re-designated information, return to the designated party all

                                                            25   previously produced copies of the same unlegended documents or things. The designating party and

                                                            26   the parties may agree to alternative means. The receiving party(ies) shall receive no liability, under

                                                            27   this Protective Order or otherwise, for any disclosure of information contained in unlegended

                                                            28   documents or things occurring before the receiving party was placed on notice of the designating

                                                                 49220113;1
                                                             1   party's claims of confidentiality.

                                                             2   4.           Designations by Another Party.

                                                             3                4.1   Notification of Designation. If a party other than the producing party believes that a

                                                             4   producing party has produced a document that contains or constitutes Confidential Information of the

                                                             5   non-producing party, the non-producing party may designate the document as Confidential

                                                             6   Information by so notifying all parties in writing within fourteen (14) days of service of the document.

                                                             7                4.2   Return of Documents, Non-disclosure. Whenever a party other than the producing party

                                                             8   designates a document produced by a producing party as Confidential Information in accordance with

                                                             9   subparagraph 4.1, each party receiving the document shall either add the Confidential Information

                                                            10   designation in accordance with subparagraph 3.2 or substitute a copy of the document bearing such

                                                            11   designation for each copy of the document produced by the producing party. Each party shall destroy
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   all undesignated copies of the document or return those copies to the producing party, at the direction
                      LAS VEGAS, NEVADA 89134




                                                            13   of the producing party. No party shall disclose a produced document to any person, other than the
AKERMAN LLP




                                                            14   persons authorized to receive Confidential Information under subparagraph 7.1, until after the

                                                            15   expiration of the fourteen (14) day designation period specified in subparagraph 4.1. If during the

                                                            16   fourteen (14) day designation period a party discloses a produced document to a person authorized to

                                                            17   receive Confidential Information under subparagraph 7.1, and that document is subsequently

                                                            18   designated as Confidential Information in accordance with subparagraph 4.1, the disclosing party shall

                                                            19   cause all copies of the document to be destroyed or returned to the producing party, at the direction of

                                                            20   the producing party. The party may thereafter disclose a copy of the document that has been marked

                                                            21   as Confidential Information by the designating party, in accordance with subparagraphs 3.2 and 7.1.

                                                            22                5.    Objections to Designations. Any party objecting to a designation of Confidential

                                                            23   Information, including objections to portions of designations of multi-page documents, shall notify the

                                                            24   designating party and all other parties of the objection in writing forty-five (45) days before trial of

                                                            25   the matter. This notice must specifically identify each document that the objecting party in good faith

                                                            26   believes should not be designated as Confidential Information and provide a brief statement of the

                                                            27   grounds for such belief. In accordance with the Federal Rules of Civil Procedure governing discovery

                                                            28   disputes, the objecting and the designating parties thereafter shall confer within ten (10) days after the

                                                                 49220113;1
                                                             1   date of such objection in an attempt to resolve their differences. If the parties are unable to resolve

                                                             2   their differences, the designating party shall have fourteen (14) days after the conference concludes to

                                                             3   file with the Court a motion to deem the information as Confidential Information. Where a party

                                                             4   authored, created, owns, or controls a document, information or other material that another party

                                                             5   designates as Confidential Information, the party that authored, created, owns, or controls the

                                                             6   Confidential Information may so inform the objecting party and thereafter shall also be considered a

                                                             7   designating party for purposes for this paragraph.

                                                             8                All documents, information and other materials initially designated as Confidential

                                                             9   Information shall be treated as such in accordance with this Protective Order unless and until the Court

                                                            10   rules otherwise, except for deposition transcripts and exhibits initially considered as containing

                                                            11   Confidential Information under subparagraph 3.5, which will lose their confidential status after
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   fourteen (14) days unless so designated as Confidential Information. If the Court rules that a
                      LAS VEGAS, NEVADA 89134




                                                            13   designation should be maintained as to a particular document, the producing party shall, upon written
AKERMAN LLP




                                                            14   request by a party, provide that party a copy of that document without the designation described in

                                                            15   subparagraph 3.2.

                                                            16                The objecting party shall bear the burden of proof to establish the information or document is

                                                            17   not entitled to the Confidential Information designation.

                                                            18                If a designating party elects not to make such a motion with respect to documents within

                                                            19   fourteen (14) days after the conference, information or other materials to which an objection has been

                                                            20   made, the Confidential Information designated shall be deemed withdrawn. The objecting party shall

                                                            21   have fourteen (14) days to respond to the objecting party's motion. If no response is filed by the

                                                            22   objecting party within fourteen (14) days, the objecting party shall be deemed to have consented to the

                                                            23   designating party's motion.

                                                            24                6.     Custody. All Confidential Information and any and all copies, extracts and summaries

                                                            25   thereof, including memoranda relating thereto, shall be retained by the receiving party in the custody

                                                            26   of counsel of record, or by persons to whom disclosure is authorized under subparagraph 7.1.

                                                            27                7.     Handling Prior to Trial.

                                                            28                7.1    Authorized Disclosures. Confidential Information shall be disclosed by the receiving

                                                                 49220113;1
                                                             1   party only to the following persons:

                                                             2                a.     Counsel for the parties in this litigation, including their associates, clerks, paralegals,

                                                             3   and secretarial personnel;

                                                             4                b.     Qualified persons taking testimony in this litigation involving such Confidential

                                                             5   Information, and necessary stenographic, videotape and clerical personnel;

                                                             6                c.     Experts and their staff who are retained by counsel as expert witnesses for a party in

                                                             7   this litigation;

                                                             8                d.     Experts and their staff who are consulted by counsel for a party in this litigation;

                                                             9                e.     Parties to this litigation, limited to the named party and, if that party is a corporate

                                                            10   entity, a limited number of employees of the corporate entity and its insurers;

                                                            11                f.     Designated in-house counsel and a limited number of assistants, administrative or
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   otherwise;
                      LAS VEGAS, NEVADA 89134




                                                            13                g.     Outside vendors employed by counsel for copying, scanning and general handling of
AKERMAN LLP




                                                            14   documents;

                                                            15                h.     Any person of whom testimony is taken regarding the Confidential Information, except

                                                            16   that such person may only be shown Confidential Information during his/her testimony, and may not

                                                            17   retain a copy of such Confidential Information; and

                                                            18                i.     This Court and this Court's staff, subject to the Court's processes for filing materials

                                                            19   under seal.

                                                            20                Such disclosures are authorized only to the extent necessary to investigate, prosecute, or defend

                                                            21   the litigation.

                                                            22                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d) until

                                                            23   the receiving party has obtained a written acknowledgment from the person receiving Confidential

                                                            24   Information, in the form of the Declaration attached hereto as Exhibit A, that he or she has received a

                                                            25   copy of this Protective Order and has agreed to be bound by it. A party who discloses Confidential

                                                            26   Information in accordance with subparagraph 7.1 shall retain the written acknowledgment from each

                                                            27   person receiving Confidential Information, shall maintain a list of all persons to whom a receiving

                                                            28   party has disclosed Confidential Information and identify what documents have been disclosed, and

                                                                 49220113;1
                                                             1   shall furnish the written acknowledgments and disclosure list to opposing counsel as follows: (i) for a

                                                             2   person under subparagraph (c), within thirty (30) days after the person signs the Declaration, and (ii)

                                                             3   for a person under subparagraph (d), within thirty (30) days after the matter is finally concluded.

                                                             4   Disclosure of Confidential Information to this Court including judicial staff, shall be made in

                                                             5   accordance with subparagraph 7.4 of this Protective Order.

                                                             6                7.2   Unauthorized Disclosures. All persons receiving Confidential Information under the

                                                             7   terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts

                                                             8   located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                             9   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                            10   Protective Order, the party or person responsible for the disclosure, and any other party or person who

                                                            11   is subject to this Protective Order and learns of such disclosure, shall immediately bring such
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   disclosure to the attention of the designating party. Without prejudice to other rights and remedies of
                      LAS VEGAS, NEVADA 89134




                                                            13   the designating party, the responsible party or person shall make every effort to obtain and return the
AKERMAN LLP




                                                            14   Confidential Information and to prevent further disclosure on its own part or on the part of the person

                                                            15   who was the unauthorized recipient of such information.

                                                            16                7.3   Court Filings. In the event any Confidential Information must be filed with the Court

                                                            17   prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential Information

                                                            18   under seal that complies with Local Rule 10-5(b) and proposed order, and the application and proposed

                                                            19   order shall be directed to the judge to whom the Confidential Information is directed. This provision

                                                            20   is applicable to briefs, memoranda, and other filings which quote, summarize, or describe Confidential

                                                            21   Information.

                                                            22                8.    Care in Storage. Any person in possession of Confidential Information produced by

                                                            23   another party shall exercise reasonable and appropriate care with regard to the storage, custody,

                                                            24   copying, and use of such information to ensure that the confidential and sensitive nature of same is

                                                            25   maintained.

                                                            26                9.    Handling During Trial. Confidential Information that is subject to this Order may be

                                                            27   marked and used as trial exhibits by either party, subject to terms and conditions as imposed by the

                                                            28   Court upon application by any party.

                                                                 49220113;1
                                                             1                10.   No Implied Waivers. This Protective Order shall not be interpreted as a waiver of the

                                                             2   right to object, under applicable law, to the furnishing of information in response to discovery requests

                                                             3   or to object to a requested inspection of documents or facilities. Parties producing Confidential

                                                             4   Information in this litigation are doing so only pursuant to the terms of this Protective Order. The

                                                             5   taking of any action in accordance with the provisions of this Protective Order shall not be interpreted

                                                             6   as a waiver of any claim or position or defense in this action, or any other actions.

                                                             7                11.   No Admission. The designation of any item as Confidential Information shall not be

                                                             8   construed as an admission that such material, or any testimony concerning such material, would be

                                                             9   admissible in evidence in this litigation or in any other proceeding.

                                                            10                12.   Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law

                                                            11   concerning inadvertent disclosure of a document that the Disclosing Party believes contains attorney-
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   client communications, attorney work product or otherwise privileged information. If a party
                      LAS VEGAS, NEVADA 89134




                                                            13   inadvertently discloses documents or information subject to a claim of privilege or work product
AKERMAN LLP




                                                            14   protection under applicable law. Upon discovery by the Receiving Party, or receipt of written notice

                                                            15   from the Disclosing Party identifying privileged or protected Documents that were inadvertently

                                                            16   produced, the receiving party shall within seven (7) business days either: (a) return or certify the

                                                            17   destruction of all such documents, all copies, and any work product or portions of any work-product

                                                            18   containing or reflecting the contents of the subject materials, or (b) after attempting to resolve any

                                                            19   dispute with opposing counsel informally, file a motion to challenge the assertion of privilege and

                                                            20   tender the subject documents for in camera review with the motion. The moving party shall do nothing

                                                            21   to compromise the privilege claim until the Court rules on said motion and the opportunity for

                                                            22   appellate review is exhausted or the issue is otherwise resolved.

                                                            23                13.   Parties' Own Documents. This Protective Order shall in no way restrict the parties in

                                                            24   their use of their own documents and information, and nothing in this Protective Order shall preclude

                                                            25   any party from voluntarily disclosing its own documents or information to any party or nonparty.

                                                            26                14.   Motion by Third Party to Compel Production of Confidential Information. If any

                                                            27   third party subpoenas Confidential Information from a party to this action or moves to compel a party

                                                            28   to this action to produce any such information, such party shall immediately notify the parties who

                                                                 49220113;1
                                                             1   originally produced and/or designated such information that a subpoena has been served or a motion

                                                             2   has been made in order to allow the parties who originally produced and/or designated such

                                                             3   information the opportunity to seek a protective order or oppose the motion or application. If, within

                                                             4   thirty (30) days after receiving notice of a subpoena seeking Confidential Information from a receiving

                                                             5   party, the party who originally produced and/or designated such information fails to move for a

                                                             6   protective order, the party subject to the subpoena may produce said information. In addition, if a party

                                                             7   is ordered to produce Confidential Information covered by this Protective Order, then notice and, if

                                                             8   available, a copy of the order compelling disclosure shall immediately be given the parties who

                                                             9   originally produced and/or designated such information. Nothing in this Protective Order shall be

                                                            10   construed as requiring the party who is ordered to produce such Confidential Information to challenge

                                                            11   or appeal any order requiring the production of such information or to subject himself/herself to any
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   penalty for non-compliance with any legal process or seek any relief from the Court.
                      LAS VEGAS, NEVADA 89134




                                                            13                15.   No Effect on Other Rights. This Protective Order shall in no way abrogate or diminish
AKERMAN LLP




                                                            14   any pre-existing contractual, statutory, or other legal obligations or rights of any party with respect to

                                                            15   Confidential Information.

                                                            16                16.   Modification. In the event any party hereto seeks a Court order to modify the terms

                                                            17   of this Protective Order, or seeks a protective order which incorporates the terms and conditions of

                                                            18   this Protective Order said party shall make such request by written stipulation or noticed motion to all

                                                            19   parties that must be served and filed in accordance with local court rules.

                                                            20                17.   Handling Upon Conclusion of Litigation. All parties, counsel, and person to whom

                                                            21   disclosure was made agree to return all Confidential Information to the designating party within thirty

                                                            22   (30) days of the conclusion of litigation between the parties, including final appellate action or the

                                                            23   expiration of time to appeal or seek further review. In addition, counsel shall certify in writing that all

                                                            24   such Confidential Information have been returned. Counsel for each party also shall contact each

                                                            25   person to whom that party has provided a copy of any Confidential Information and request the

                                                            26   documents be returned. In lieu of returning Confidential Information, the person or party in possession

                                                            27   of such information may elect to destroy it. If the person or party in possession of Confidential

                                                            28   Information elects to destroy it rather than return it, that person or party must notify the designating

                                                                 49220113;1
                                                             1   party in writing of the destruction of the information within ninety (90) days of the conclusion of

                                                             2   litigation between the parties, including final appellate action or the expiration of time to appeal or

                                                             3   seek further review.

                                                             4                18.   Survival of the Terms of this Protective Order. Even after the termination of this

                                                             5   litigation, the confidentiality obligations imposed by this Protective Order shall remain in effect until

                                                             6   a Designating Party otherwise in writing or a court order otherwise directs.

                                                             7                DATED June 19, 2019.

                                                             8    AKERMAN LLP                                          LIPSON NEILSON P.C.
                                                             9
                                                                   /s/ Scott Lachman                                    /s/ David Ochoa
                                                            10    DARREN T. BRENNER, ESQ.                              KALEB D. ANDERSON, ESQ.
                                                                  Nevada Bar No. 8386                                  Nevada Bar No. 7582
                                                            11    SCOTT R. LACHMAN, ESQ.                               JOSEPH P. GARIN, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  Nevada Bar No. 12016                                 Nevada Bar No. 6653
                                                            12    1635 Village Center Circle, Suite 200                DAVID T. OCHOA, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            13    Las Vegas, Nevada 89134                              Nevada Bar No. 10414
AKERMAN LLP




                                                                  Attorneys for plaintiff and counter-defendant        9900 Covington Cross Drive, Suite 120
                                                            14    U.S. Bank, N.A., as Trustee for the Holders of the   Las Vegas, Nevada 89144
                                                                  CSFB Mortgage Securities Corp., Adjustable           Attorneys for defendant Countryside
                                                            15    Rate Mortgage Loan Trust 2005-8, Adjustable          Homeowners Association
                                                                  Rate Mortgage-Backed Pass-Through
                                                            16    Certificates, Series 2005-8
                                                            17
                                                                  AYON LAW, PLLC
                                                            18
                                                                   /s/ Luis Ayon
                                                            19    LUIS A. AYON, ESQ.
                                                                  Nevada Bar No. 9752
                                                            20
                                                                  8716 Spanish Ridge Ave., Suite 115
                                                            21    Las Vegas, Nevada
                                                                  Attorneys for defendant and counter-claimant
                                                            22    KK Real Estate Investment Fund, LLC

                                                            23

                                                            24                                                   ORDER

                                                            25                IT IS SO ORDERED.

                                                            26                                                  ______________________________________
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                            27

                                                            28                                                           June 20, 2019
                                                                                                                DATED:_______________________________
                                                                 49220113;1
                                                             1                                                      EXHIBIT A

                                                             2                         ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                                                             3                I, ______________________, and read in its entirety and understand the Protective Order

                                                             4   issued by the United States District Court, for the District of Nevada, on ________________, 2019,

                                                             5   in the case of U.S. Bank, National Association, as Trustee for the Holders of the CSFB Mortgage

                                                             6   Securities Corp., Adjustable Rate Mortgage Trust 2005-8, Adjustable Rate Mortgage-Backed Pass-

                                                             7   Through Certificates Series 2005-8 v. Countryside Homeowners Association, et al, Case No. 2:15-cv-

                                                             8   01463-RCJ-GWF. I agree to comply with and be bound by all terms of this Protective Order and I

                                                             9   understand and acknowledge that failure to so comply could expose me to sanctions and punishment

                                                            10   in the nature of contempt. I solemnly promise that I will not disclose in any manner any information

                                                            11   or item that is subject to this Protective Order to any person or entity except in strict compliance with
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   this Protective Order. Further, I solemnly promise that I will not offer to sell, advertise or publicize
                      LAS VEGAS, NEVADA 89134




                                                            13   that I have obtained any protected material subject to this Protective Order.
AKERMAN LLP




                                                            14                At the conclusion of this matter, I will return all protected materials which came into my

                                                            15   possession or control to counsel for the party from whom I received the protected material, or I will

                                                            16   destroy those materials.          I understand that any confidential information contained within any

                                                            17   summaries of protected material shall remain protected pursuant to the terms of this Order.

                                                            18                I further agree to submit to the jurisdiction of the United States District Court, for the District

                                                            19   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement

                                                            20   proceedings occur after termination of this action.

                                                            21                I certify under penalty of perjury that the foregoing is true and correct.

                                                            22                Date: ____________________________

                                                            23                City and State where signed: ________________________________

                                                            24                Printed Name: ___________________________________________

                                                            25                Address: ________________________________________________

                                                            26                Signature: _______________________________________________

                                                            27

                                                            28

                                                                 49220113;1
